EMPLOYMENT AGREEMENT THIS AGREEMENT entered into this 15th day of December 2009 (the “Effective Date”), by and between Lewis J. Critelli (the “Employee”), Wayne Bank (the “Bank”), and Norwood Financial Corp. (the “Company”). WHEREAS, the Bank and the Company desire to employ the Executive as its President and Chief Executive Officer commencing on January 1, 2010 under the terms and conditions set forth herein; and WHEREAS, the Employee has heretofore been employed by the Bank as its Chief Financial Officer and is experienced in all phases of the business of the Bank; and WHEREAS, the Boards of Directors of the Bank and of the Company believe it is in their mutual best interests to enter into this Agreement with the Employee in order to assure continuity of management and to reinforce and encourage the continued attention and dedication of the Employee to his assigned duties; and WHEREAS, the parties desire by this writing to set forth the continuing employment relationship of the Employee, the Bank and the Company. NOW, THEREFORE, it is AGREED as follows: Description of Duties: The Executive shall serve as the President and Chief Executive Officer of the Bank and the Company, reporting only to the Board of Directors of the Bank and the Company; shall have supervision and control over, and responsibility for, the general management and operation of the Bank and the Company; and shall have such other powers and duties as may from time to time be prescribed by the Board of Directors, provided that such duties are consistent with the Executive’s position as the President and Chief Executive Officer in charge of the general management of the Bank and the Company. 1.Defined Terms When used anywhere in this Agreement, the following terms shall have the meaning set forth herein. (a)“Change in Control” shall mean any one of the following events:(i) the acquisition of ownership, holding or power to vote more than 25% of the Bank’s or the Company’s voting stock, (ii) the acquisition of the ability to control the election of a majority of the Bank’s or the Company’s directors, (iii) the acquisition of a controlling influence over the management or policies of the Bank or the Company by any person or by persons acting as a “group” (within the meaning of Section 13(d) of the Securities Exchange Act of 1934), or (iv) during any period of two consecutive years, individuals (the “Continuing Directors”) who at the beginning of such period constitute the Board of Directors of the Bank or the Company (the “Existing Board”) cease for any reason to constitute at least two-thirds thereof, provided that any individual whose election or nomination for election as a member of the Existing Board was approved by a vote of at least two-thirds of the Continuing Directors then in office shall be considered a Continuing Director.Notwithstanding the foregoing, in the case of (i), (ii) and (iii) hereof, ownership or control of the Bank by the Company itself shall not constitute a Change in
